DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (W.I.P.O. Patent Application Publication 2016/136768 A1) in view of Yoshida et al. (U.S. Patent Application Publication 2007/0224402 A1, hereinafter “Yoshida”), Higuchi et al. (Japanese Patent Application Publication 2003-154596 A, hereinafter “Higuchi”), SpecialChem (TAKELAC™ WS-4000 Technical Data Sheet), and the evidence provided by Nishio (US 2008/0003053 A1). It is noted that the teachings of Yamazaki et al. and Higuchi are based off machine translations of the references included with the non-final Office action mailed 25 September 2020.
With respect to claims 1 and 10, Yamazaki et al. teaches a laminated film comprising a coating layer, metal oxide layer, and protective layer laminated on at least one side of a base film in that order ([0020]). Yamazaki et al. teaches the coating layer is made of an oxazoline group-containing resin ([0025]). Yamazaki et al. further teaches the metal oxide layer is made from a composite oxide of silicon oxide and aluminum oxide ([0055]). Further, while there is no explicit teaching the metal oxide layer is an inorganic thin-film layer, given that it is made from inorganic materials, i.e. silicon oxide and aluminum oxide, and has a thickness of 1 nm to 100 nm ([0056]), then it is clear it would necessarily inherently be an inorganic thin-film layer as it is thin, made of inorganic materials, and formed by vacuum deposition ([0057]). Lastly, Yamazaki et al. teaches the protective layer is made of a polyurethane resin ([0059]).
Yamazaki et al. does not teach wherein the protective layer of the laminated film has a surface hardness of 350 to 700 N/mm2, nor where the protective layer has an 
Yoshida teaches a coating layer (C) formed on top of an inorganic thin film (B), where the coating layer (C) has a hardness of 0.1 to 0.5 GPa (100 to 500 N/mm2) ([0012]), which overlaps with that presently claimed. Yoshida further teaches the coating layer (C) is made from a polyurethane-based resin ([0029]).
Yamazaki et al. and Yoshida are analogous inventions in the field of gas barriers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protective film of Yamazaki et al. to have the surface hardness as taught by Yoshida in order to provide a polyurethane-based protective coating capable of preventing the inorganic thin film from being damaged by printing ink (Yoshida [0010]).
Yamazaki et al. in view of Yoshida does not teach wherein the protective layer has an arithmetic mean roughness of 0.5 to 2.0 nm in a 2-µm square, nor wherein the urethane resin has a glass transition temperature of 100°C or higher.
Higuchi teaches a polymer layer having an arithmetic average surface roughness of 2.0 nm or less in a 500 µm square allows a polymer layer to have improved gas barrier properties ([0015]). While there is no teaching about the surface smoothness in a 2-µm square, the examiner is of the opinion that one of ordinary skill in the art would be able to take this teaching and apply it to any size square, including a 2-µm square.
Yamazaki et al. in view of Yoshida and Higuchi are analogous inventions in the field of gas barriers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protective layer of Yamazaki et al. in view of Yoshida to have an arithmetic average surface roughness of 2.0 nm or less as taught by Higuchi in order to provide a polymer layer having improved gas barrier properties (Higuchi [0015]).
Yamazaki et al. in view of Yoshida and Higuchi does not teach wherein the urethane resin has a glass transition temperature of 100°C or higher.
SpecialChem teaches that TAKELAC™ WS-4000 is a polyurethane resin that provides an excellent hard film with hydrolysis-resistance, stain resistance, and water resistance properties (see SpecialChem, page 1, paragraph at top). While there is no explicit teaching from SpecialChem regarding the glass transition temperature of TAKELAC™ WS-4000, given that it is identical to that of the present invention (see instant specification, page 60, lines 1-6), then it would necessarily inherently have a glass transition temperature of 130°C as claimed.
Yamazaki et al. in view of Yoshida and Higuchi and SpecialChem are analogous inventions in the field of polyurethanes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyurethane of Yamazaki et al. in view of Yoshida and Higuchi to be made from TAKELAC™ WS-4000 as taught by SpecialChem in order to provide a polyurethane layer providing excellent hardness and having hydrolysis-resistance, stain resistance, and water resistance properties (SpecialChem, page 1, paragraph at top).
With respect to claims 2-3 and 7, SpecialChem teaches the use of TAKELAC™ WS-4000 (see SpecialChem, page 1, paragraph at top). As evidenced by Nishio, TAKELAC™ WS-4000 is made from xylylene diisocyanate ([0039]), i.e. m-xylylene diisocyanate, which is an aromatic-aliphatic diisocyanate.
With respect to claims 4 and 8, Yamazaki et al. teaches the oxazoline group-containing resin has an oxazoline group content of 5.1 to 9.0 mmol/g ([0032]).
With respect to claims 5 and 9, Yamazaki et al. teaches the coating layer contains an acrylic resin having an acid value of 10 mg KOH/g or less ([0015]).
With respect to claim 6, Yamazaki et al. teaches the metal oxide layer is made from a composite oxide of silicon oxide and aluminum oxide ([0055]).
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2013/0260144 A1, hereinafter “Yamazaki”) in view of Yoshida et al. (US 2007/0224402 A1, hereinafter “Yoshida”), Higuchi et al. (JP 2003-154596 A, hereinafter “Higuchi”), SpecialChem (TAKELAC™ WS-4000 Technical Data Sheet), and the evidence provided by Nishio (US 2008/0003053 A1). It is noted that the teachings of Higuchi are based off a machine translation of the reference included with the non-final Office action mailed 25 September 2020.
With respect to claim 1, 
Yamazaki does not teach wherein the protective layer has a surface hardness of 350 to 700 N/mm2, nor where the protective layer has an arithmetic mean roughness of 0.5 to 2.0 nm in a 2-µm square, nor where the urethane resin has a glass transition temperature of 100°C or higher.
Yoshida teaches a coating layer (C) formed on top of an inorganic thin film (B), where the coating layer (C) has a hardness of 0.1 to 0.5 GPa (100 to 500 N/mm2) ([0012]), which overlaps with that presently claimed. Yoshida further teaches the coating layer (C) is made from a polyurethane-based resin ([0029]).
Yamazaki and Yoshida are analogous inventions in the field of gas barriers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protective film of Yamazaki to have the surface hardness as taught by Yoshida in order to provide a polyurethane-based protective coating capable of preventing the inorganic thin film from being damaged by printing ink (Yoshida [0010]).
Yamazaki in view of Yoshida does not teach wherein the protective layer has an arithmetic mean roughness of 0.5 to 2.0 nm in a 2-µm square, nor wherein the urethane resin has a glass transition temperature of 100°C or higher.
Higuchi teaches a polymer layer having an arithmetic average surface roughness of 2.0 nm or less in a 500 µm square allows a polymer layer to have improved gas barrier properties ([0015]). While there is no teaching about the surface smoothness in a 2-µm square, the examiner is of the opinion that one of ordinary skill in the art would be able to take this teaching and apply it to any size square, including a 2-µm square.
Yamazaki in view of Yoshida and Higuchi are analogous inventions in the field of gas barriers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protective layer of Yamazaki in view of Yoshida to have an arithmetic average surface roughness of 2.0 nm or less as taught by Higuchi in order to provide a polymer layer having improved gas barrier properties (Higuchi [0015]).
Yamazaki in view of Yoshida and Higuchi do not teach wherein the urethane resin has a glass transition temperature of 100°C or higher.
SpecialChem teaches that TAKELAC™ WS-4000 is a polyurethane resin that provides an excellent hard film with hydrolysis-resistance, stain resistance, and water resistance properties (see SpecialChem, page 1, paragraph at top). While there is no explicit teaching from SpecialChem regarding the glass transition temperature of TAKELAC™ WS-4000, given that it is identical to that of the present invention (see instant specification, page 60, lines 1-6), then it would necessarily inherently have a glass transition temperature of 130°C as claimed.
Yamazaki in view of Yoshida and Higuchi and SpecialChem are analogous inventions in the field of polyurethanes
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyurethane of Yamazaki in view of Yoshida and Higuchi to be made from TAKELAC™ WS-4000 as taught by SpecialChem in order to provide a polyurethane layer having excellent hardness, hydrolysis-
With respect to claim 2-3 and 7, SpecialChem teaches the use of TAKELAC™ WS-4000 (see SpecialChem, page 1, paragraph at top). As evidenced by Nishio, TAKELAC™ WS-4000 is made from xylylene diisocyanate ([0039]), i.e. m-xylylene diisocyanate, which is an aromatic-aliphatic component.
With respect to claims 4 and 8, Yamazaki teaches the oxazoline group-containing resin has an oxazoline group content of 5.1 to 9.0 mmol/g ([0063]).
With respect to claims 5 and 9, Yamazaki teaches the acrylic resin has a carboxyl group with an acid value of not more than 40 mg KOH/g ([0077]), overlapping with that presently claimed. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, it would have been obvious to one of ordinary skill in the art to vary the acid value of the acrylic resin, including over values presently claimed, in order to provide a coating layer with sufficient flexibility and lower the stress on the inorganic thin film ([0077]).
With respect to claims 6 and 10, Yamazaki teaches the inorganic thin film layer is made from a composite oxide of silicon oxide and aluminum oxide ([0090]).


Response to Arguments
Applicant's arguments filed 16 December 2020 have been fully considered but they are not persuasive.
Regarding the 35 U.S.C. 103 rejections of claims 1-10 over Yamazaki et al. (WO 2016/136768 A1, hereinafter “Yamazaki I”) in view of Yoshida et al. (US 2007/0224402 A1, hereinafter “Yoshida”) and Higuchi et al. (JP 2003-154596 A, hereinafter “Higuchi”), Applicant argues that Yamazaki I does not teach nor suggest using a urethane resin in the protective layer in which the Tg is 100°C or higher, and that Yoshida nor Higuchi cures the deficiencies of Yamazaki I.
With respect to Applicant’s arguments regarding the rejections over Yamazaki I in view of Yoshida and Higuchi, the examiner acknowledges that Yamazaki I in view of Yoshida and Higuchi does not teach where the urethane resin has a Tg of 100°C or higher. However, SpecialChem teaches the use of TAKELAC™ WS-4000, which is a polyurethane resin that provides an excellent hard film and has hydrolysis resistance, stain resistance, and water resistance (see SpecialChem, page 1, paragraph at top). While there is no explicit teaching from SpecialChem regarding the Tg of TAKELAC™ WS-4000, given that it is identical to that of the present invention (see instant specification, page 60, lines 1-6), then it would necessarily inherently have a glass transition temperature of 130°C, and is thus above 100°C which is required by the claim. Yamazaki I in view of Yoshida and Higuchi and SpecialChem are analogous inventions in the field of polyurethanes. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyurethane layer of Yamazaki I in view of Yoshida and Higuchi to be the Thus, claims 1-10 remain rejected under 35 U.S.C. 103.
Regarding the 35 U.S.C. 103 rejections of claims 1 and 8-10 over Yamazaki et al. (US 2013/0260144 A1, hereinafter “Yamazaki II”) in view of Yoshida et al. (US 2007/0224402 A1, hereinafter “Yoshida”) and Higuchi et al. (JP 2003-154596 A, hereinafter “Higuchi”) and claims 2-7 over Yamazaki II in view of Yoshida and Higuchi, and further in view of Uchida et al. (US 6,569,533 B1, hereinafter “Uchida”), Applicant argues Yamazaki II does not teach nor suggest a urethane resin in the protective layer having a Tg of 100°C or higher, and that Yoshida and Higuchi does not cure the deficiency of Yamazaki II. Applicant further argues that while Uchida teaches a polyurethane having a Tg of 100°C or higher, Uchida does not expand on which gas barrier properties are improved, and that Uchida does not teach nor suggest anything regarding the surface hardness of a film. Applicant additionally argues that Uchida is not directed to a laminated film comprising a substrate, coating layer, inorganic thin film layer, and a protective layer having a polyurethane resin with a Tg of 100°C or higher.
Firstly, with respect to Applicant’s arguments regarding Yamazaki II in view of Yoshida and Higuchi, the examiner acknowledges that Yamazaki II in view of Yoshida and Higuchi does not teach nor suggest a polyurethane having a Tg of 100°C or higher which is required by claim 1. However, However, SpecialChem teaches the use of TAKELAC™ WS-4000, which is a polyurethane resin that provides an excellent hard film and has hydrolysis resistance, stain resistance, and water resistance (see SpecialChem, page 1, paragraph at top). While there is no explicit teaching from SpecialChem regarding the Tg of TAKELAC™ WS-4000, given that it is identical to that of the present invention (see instant specification, page 60, lines 1-6), then it would necessarily inherently have a glass transition temperature of 130°C, and is thus above 100°C which is required by claim 1. Yamazaki II in view of Yoshida and Higuchi and SpecialChem are analogous inventions in the field of polyurethanes. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyurethane layer of Yamazaki II in view of Yoshida and Higuchi to be the polyurethane taught by SpecialChem in order to provide a polyurethane layer that provides an excellent hard film and has hydrolysis resistance, stain resistance, and water resistance (see SpecialChem, page 1, paragraph at top). As a result, the polyurethane protective layer has a Tg of greater than 100°C as claimed, and thus the limitations of claim 1 are satisfied.
Secondly, with respect to Applicant’s arguments regarding the rejections over Uchida, 
It is noted that the SpecialChem reference now explicitly teaches the use of an identical polyurethane resin as that of the present invention (see instant specification, page 60, lines 1-6), and that it provides an excellent hard film (see SpecialChem, page 1, paragraph at top); as evidenced by Nishio, TAKELAC™ WS-4000 is made from xylylene diisocyanate (Nishio [0039]), i.e. m-xylene diisocyanate, which is an aromatic-aliphatic diisocyanate. In light of applicant’s amendment, Claims 1-10 are now rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki II in view of Yoshida, Higuchi, and SpecialChem and evidence provided by Nishio. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571) 272-4450. The examiner can normally be reached on Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/STEVEN A RICE/Examiner, Art Unit 1787  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787